—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered April 16, 1997, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to the crime of robbery in the second degree and was sentenced as a second felony offender to a determinate prison term of eight years. Defendant appeals, contending that the sentence imposed was harsh and excessive. Having knowingly, voluntarily and intelligently waived his right to appeal as part of the negotiated plea agreement, defendant’s challenge to the severity of his sentence is unpre*596served for appellate review (see, People v Moneyhan, 248 AD2d 756, lv denied 91 NY2d 1010). Nevertheless, were we to reach this issue, we would find that the agreed-upon sentence was neither harsh nor excessive and that there are no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see, People v Charles, 258 AD2d 740, lv denied 93 NY2d 968).
Cardona, P. J., Mercure, Crew III, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.